DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(IS) is configured for the emission of a light beam" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously recite “an emission of a light beam” or any antecedent “emission” thus making the claim indefinite as it is not clear whether “the emission” should refer to a previous emission which is not recited or is meant to refer to some inherent but unrecited quality of the image source (IS).  In the interest of compact prosecution, the Examiner will interpret the claim essentially as the latter interpretation but will interpret the claim as if it was definitely recited as “(IS) is configured for 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10852541. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the more specific claim anticipates the broad pending claim 1 such that it is akin to a genus where each of these other claims are a species which anticipates the broader claims.  Note that claim 1 of the conflicting patent contains all of the elements required by pending claim 1 and thus also each of its children contain these elements and anticipate the claim as well.  Furthermore independent claims 10 and 12 recite and require use of a head-mounted device which contains all of the elements recited in pending claim 1 and more and thus again these more specific claims anticipate the broader pending claim 1.  Furthermore the remaining dependent claims also anticipate the pending claim 1 as they also contain these broader limitations within their more specific recitations.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10416456. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the more specific claim anticipates the broad pending claim 1 such that it is akin to a genus where each of these other claims are a species which anticipates the broader claims just as in the analysis above.  Note that claim 1 of the conflicting patent contains nearly all of the limitations but not does recite that the mirror is necessarily diffractive, whereas claim 2 of the conflicting patent defines that the mirror is holographic and defines diffractive elements such that these anticipate the diffractive mirror of the pending claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urey et al1 (“Urey”).  
Regarding claim 1, as rendered definite as explained above, Urey teaches a head-mounted device intended to be worn by a wearer (see Urey, paragraphs 0114-0117 and figure 1 teaching a “near-to-eye display device” (NED) which is a “head-worn device” both being examples of a head-mounted device and considered to be intended to be worn by a “user” “in operation” such that a “virtual scene 150 ..appears to be located on the outer side of the eyeglass to a user”), wherein the head-mounted device is configured for (see Urey, supra, where the NED is configured for display and visualization of a “virtual scene 150” to the user), by the wearer, of computer-generated images (see Urey, supra and paragraph 0119 teaching that the  “virtual scene 150” displayed and visualized may be considered to be configured for display and visualization by the wearer as the “real-time SLM data” used to “create the virtual scene 150” may be a “function of head-tracking data, pupil-tracking data, environmental data (eg. ambient light, objects in the user’s field of view, etc)” such that the user directly is able to control what is visualized for the display and visualization of the virtual scene and thus configures for display and visualization the computer generated images of the virtual scene according to input such as eye tracking and field of view tracking where this then configures the display and visualization of the NED to display and visualize what is in the user’s field of view causing the SLM to properly configure the virtual images for display;
see further more specific examples of the configuring of the computer generated images for display and visualization by the HMD by the user in Urey at paragraphs 0192-0213 and figures 45-55 teaching an “adjustment knob” or “transducer” or the like which allows a user to configure the HMD  such that “[v]isual disorders may be corrected using the computation of the SLM data” so that “the light wave distribution is modified to correct for the visual disorder suffered by the user” making this a specific example of a NED configured for display and visualization by the wearer, of computer generated images such as “corrected image” 4740 which is a computer generated image appearing from the user configuring the NED for display and visualization of this corrected image), wherein said head-mounted device comprises:
an image source (IS) (see Urey, paragraphs 0114-0116 and figure 1 where “point light source 120 is an example of an image source which “generates a coherent light wave..that illuminates a spatial light modulator (SLM 110) that is mounted on the front section of the eyeglasses” such that an image is formed on the user’s retina based on this light source and see also paragraphs 0126-0128 teaching “illumination optics module 440” which functions to illuminate the SLM and function as an image source”
note that the NED of Urey discussed further in paragraphs 0192-0213 and figures 45 also teach an image source as they refer to figure 1 and figure 45 disclosing an image source such as source 120);
a see-through tunable diffractive mirror (M), situated in front of one eye of the wearer (note that “see-through tunable diffractive mirror” is interpreted as some element or elements functioning to ultimately perform some “mirror” function where a “mirror” function would comprise any function of a mirror such as reflecting light in some manner and these elements which reflect light in some manner then also must perform a “diffractive” function meaning such elements performing the mirror function must also perform a “diffractive” function which would comprise the element(s) diffracting light or changing the direction of waves through passing through some opening and then continuing on, “tunable” applied to such element(s) is interpreted to mean that the functionality of the element(s) is “tunable” in some manner meaning they may be adjusted or adapted in some manner and finally “see-through” as applied to a “tunable diffractive mirror” is interpreted such that a user is able to “see-through” whatever element(s) are performing the diffractive mirror functions meaning that they can see through the tunable diffractive mirror element in some manner; 
thus see Urey, paragraphs 0114-0119 and figure 1 disclosing “SLM 110” of the NED illuminated by the image source 120 where paragraphs 0126-0130 teach that an SLM is a “dynamically programmable diffractive optical element” which may be an array of “liquid crystals (LC)” which are “electrically controlled” to “modulate polarization, intensity or phase of incident light” and as seen in figure 1 the incident light from the image source is reflected from the tunable diffractive SLM meaning this element functions as a tunable diffractive mirror with Urey describing the “SLM spatially modulates the phase and/or amplitude of the incident wave and reflects it towards the eye of the wearer” where architectures in figures 12-34 are disclosed which “superimpose the real-world view on the virtual scene to create an augmented reality” such that these architectures constitute “see-through” tunable diffractive mirrors as the user is able to see-through the tunable diffractive mirror to the environment;
furthermore see Urey, at paragraph 0172 and figure 29 disclosing an example of a see-through tunable diffractive mirror in the form of the “SLM and reflector…combined” which is optically equivalent to the solution of figure 13 disclosed in paragraph 0153 as a “convenient option for designing augmented reality displays” which means that the tunable diffractive mirror of the combination is see-through as well;
additionally see Urey, paragraph 0173 and figure 30 disclosing alternatively another see-through tunable diffractive mirror with a “transmissive SLM” reflecting and modulating light to the eye of the user;
additionally see paragraphs 0374-0377 and figures 123-126 describing another instance of a see through tunable diffractive mirror such as the “SLM with active grating” situated in front of the eye of the wearer where the grating is adaptable and thus tunable and is see-through in the arrangement pictured to direct light towards the eye of the wearer); and
a controller configured for tuning the mirror (M) (note one of ordinary skill in the art recognizes such a “controller” as “configured” to be referring to a hardware element such as a CPU or other programmable hardware which functions to control the mirror and is not interpreted as a generic means for performing the tuning of the mirror but rather is interpreted to broadly refer to a structural element such as a processor causing the mirror to be “tuned” by varying its optical properties or utilizing its optical properties according to some tuning;  see Urey, paragraphs 0118-0121 teaching and “electronics module 160” configured to tune the mirror by driving point light sources and SLMs and computing SLM data to create a virtual scene such that the dynamically programmable or tunable mirror disclosed above is tuned by such a controller in module 160 configured to perform these functions; furthermore see paragraphs 0192-0213 teaching tuning of the mirror SLMs in connection with correcting for visual defects the user may have such that the system is a controller configured to tune the mirror based on the user input data);
wherein the image source (IS) is configured for see Urey, paragraphs 0114-0121 where the image source 120 is configured for emission of light beams towards the mirror to be directed back into the eye of the wearer), wherein said emitted light beam is reflected onto said mirror (M) and thereby is directed towards said eye of the wearer (see Urey, supra where the emitted light beam is directed towards the eye of the wearer from the mirror and the “SLM” reflects it toward the eye of the wearer” but in this description and figure the light beam is not necessarily “reflected onto the mirror”, however, the various examples noted above of the see-through tunable diffractive mirror with reference to figures 29 and 30 where light is reflected on the SLM “mirror” from a reflector and then towards the eye of the wearer and 123-126 show embodiments where the light beam emitted is reflected onto the mirror from a reflector element and then onto the mirror and towards the eye of the wearer), so as to cause visualization of a computer-generated image by the wearer (see Urey, paragraphs, 0114-0121 teaching that light is emitted from the point light source and is visualized through the optical components above and “displays a monochrome or full-color video of a 2D or 3D virtual scene 150 that appears to be located on the outer side of the eyeglass to a user” thus causing a visualization of a computer-generated image by the wearer for example as exemplified in figure 5 or as explained in paragraphs 0192-0213 and figures 46-51 where for example a visualization of a computer-generated image by the wearer is seen displayed when configuring the NED for display and visualization).
Claim(s) 1 is additionally and/or alternatively rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chaum et al2 (“Chaum”).
Regarding claim 1, as rendered definite as explained above, Chaum teaches a head-mounted device intended to be worn by a wearer (see Chaum, figure 1 and paragraphs 0556-0565 teaching an example of “head-mounted display system 110 integrated into an eyeglass frame 112, position with respect to an eye 118” where this HMD is a head-mounted device intended to be worn by a wearer), wherein the head-mounted device is configured for (see Chaum, supra where the HMD is configured as a “display system” meaning it is configured for display and visualization by the user as the user is able to visualize a display from the light transmitted toward the eye of the user from the image source projector 120 through the proximal optic 116 functioning as a mirror; furthermore as in paragraphs 0566-0570 the projector 120 functions as an image source which is modulated to correspond "to pixelated, static or dynamic image data" then directed to the user's eye through the optical elements such that the user visualizes the image data on the display through the configured elements of the HMD), by the wearer, of computer-generated images (note that this limitation is interpreted to mean that the HMD so configured as above for display and visualization of CG images ), is in some manner “by the wearer” meaning that some aspect of the configuration is accomplished “by” the wearer of the HMD; 
thus see Chaum, paragraph 0353 teaching that “in use, the user inputs instructions to the eyeglass device…and the eyeglass device responds with the requested information or content, such as displaying incoming email on the image projector, displaying a map…and/or many other applications” such that the user configures the HMD for display and visualization of images through such inputs and thus it is configured “by the wearer”;  
furthermore, see Chaum, paragraphs 0580-0585 teaching the HMD “at least partially compensates dynamically for measure wavefront aberrations of the eye” and “accounts for nearsightedness or farsightedness of the eye” and “accounts for any accomodations of the eye (i.e., changes in the power of the internal lens of the eye, caused by  ‘focusing on’ an object at a particular distance away from the eye)” and may perform “variable focus…in response to an apparent depth of a particular object in the frame of the image data” or “in response to a comparison of a gaze direction of the eye” all of which are examples then of the HMD configured for display and visualization by the wearer as the wearer’s eye configures for display and visualization the image data accounting for such aberrations or accomodations or focus;  
see further Chaum at paragraphs 1285-1290 teaching that the user may “adjust the location and orientation of the optic 30618 with respect to the frame…to more properly direct the light from the projector 30652 into the user’s eye” such that the images displayed into the user’s eye are computer-generated images of the HMD configured for display and visualization by the wearer;
final see paragraphs 1355-1380 teaching  in relation to figure 313 a “user interface” for rendering “options and settings” which “affect how the content is seen, heard, or felt” as well as interaction options which configure the HMD for display and visualization by the wearer of the rendered images and where paragraphs 1360-1380 teach user adjustments to the proximal optic also then configuring the HMD for display and visualization by the wearer of CG images), wherein said head-mounted device comprises:
an image source (IS) (see Chaum, paragraphs 0558-0560 and figure 1 showing projector 120 which is an image source;
see further Chaum, at paragraphs 0566-0570 teaching projector 120 functioning as an image source which is modulated to correspond "to pixelated, static or dynamic image data" then directed to the user's eye through the optical elements);
a see-through tunable diffractive mirror (M), situated in front of one eye of the wearer (note that “see-through tunable diffractive mirror” is interpreted as some element or elements functioning to ultimately perform some “mirror” function where a “mirror” function would comprise any function of a mirror such as reflecting light in some manner and these elements which reflect light in some manner then also must perform a “diffractive” function meaning such elements performing the mirror function must also perform a “diffractive” function which would comprise the element(s) diffracting light or changing the direction of waves through passing through some opening and then continuing on, “tunable” applied to such element(s) is interpreted to mean that the functionality of the element(s) is “tunable” in some manner meaning they may be adjusted or adapted in some manner either themselves or their use with some other component (note Applicant’s Specification provides examples of “tunable” which fit within this BRI at page 8, lines 7-14 where a “mirror” is “tunable, in that one or more of its optical properties, for one or more parts or areas of said mirror , can be tuned” and “means that said one or more optical properties can be adjusted, activated, deactivated, switched (ON/OFF), and/or synchronized with the image source, etc.”) and finally “see-through” as applied to a “tunable diffractive mirror” is interpreted such that a user is able to “see-through” whatever element(s) are performing the diffractive mirror functions meaning that they can see through the tunable diffractive mirror element in some manner; 
thus see Chaum, paragraphs 0013-0020 teaching that “beams are launched at redirectors” and “beams incident on a redirector are accordingly directed into the pupil of the eye” such that “the positioning and orientation of the redirectors and the angles at which light is launched at them may allow them to provide a complete range of angles into the pupil of the eye” where the “redirectors are supported…by an eyeglasses lens” and the “projected image may be launched from the same side of the lens as the eye and redirected back into the eye, while light from the environment can be seen as usual” and in some embodiments “the redirectors are diffractive and positioned between the projector and the eye, such as in the case of a viewfinder or eyepiece” such that these redirectors are a see-through tunable diffractive mirror with light projected onto the redirectors in front of the eye of the wearer of the user in the lens such that they function as a mirror reflecting or redirecting light which is tunable as the redirectors may be adapted or adjusted such that light launched at them reflects light dynamically to various portions of the eye with light in a certain form and controlled to reflect from the mirror to specific portions of the eye with the redirector also described as “diffractive” and see-through as the user can see light from the environment as usual as noted above;
furthermore, see Chaum, paragraphs 0539 and 0544-0545 teaching that the “’redirector’ as used herein is a reflective, diffractive and/or refractive structure that changes the angle of light incident upon it” and that the “redirectors are supported by a structure called herein a ‘proximal optic,’ as it is typically an element that is closer to the eye” and can be “formed on a surface of the proximal optic” or “embedded within it” and the proximal optic may be “substantially transparent or switchably so, allowing the eye to see through them to the environment beyond” such that the proximal optic containing the redirectors may also be considered to be a see-through tunable diffractive mirror with the proximal optic and the redirectors situated in front of the eye of the wearer;
in relation to the redirectors and proximal optic, Chaum further teaches in paragraphs 0558-0560 and figure 1 an example of the proximal optic 116 situated in front of an eye of the wearer combined with the lens in some manner which "may be partially transparent or substantively transmissive, so that the projected image may be superimposed with a view of the actual surroundings" such that this proximal optic 116 functions as a see-through mirror which “redirects light from the projector 120 towards the eye” using the redirectors explained above which are “tunable” and “diffractive” and as further explained below;
see further paragraphs 0618-0630 and figure 6 describing the “proximal optic” as “faceted reflector 3” with light from the projector “reflecting off the facets 31, 32” into the eye of the wearer with “ reflections from the facets forming the various pixels in the field of view” such that this shows an arrangement of such facets functioning as tunable mirrors with the properties of the mirrors adapted based on the direction of light from the projector and the intensity of light reflected from the mirrors making such reflectors tunable mirrors and paragraph 0669 teaches that such “facets themselves may be referred to as ‘redirectors’” and “may use any of a variety of physical phenomena to perform the redirection” or mirror function such that the facet may be “a diffraction grating” as explained in paragraphs 0672-0675 which “directs outgoing light into one or more diffracted orders, either in reflection or in transmission” where “the fraction of optical power that is directed into each diffracted order is determined by the shape and depth of the grooves” and “because exiting angle is highly wavelength-dependent for non-zero diffracted orders, a shift in the source wavelength may produce a change in angle of the redirected light from the facet” where this “wavelength of the source” may be “tunable” to achieve this effect making these facets or redirectors then again examples of a see-through tunable diffractive mirror;
Chaum further teaches in paragraphs 0676-0681 an example where the “reflecting mechanism is a “Bragg reflector”” which may be “wavelength-detuned away from its design wavelength” where “it becomes transparent” and may be “formed as a ‘volume’ optical element’” or “’volume hologram’” with these redirectors then being also see-through tunable diffractive mirrors, and in paragraph 0682 the facets are taught to be “switchable structures, such as switchable reflectors, switchable mirrors, switchable shutters, and switchable holograms”); and
a controller configured for tuning the mirror (M) (note that a controller configured to “tune the mirror” is interpreted as some element which functions to “tune the mirror” in any manner such as by adapting or adjusting the mirror for different uses where for example any time the mirror is adjusted or modified itself or its use is adapted or modified or otherwise tuned by some controller this is tuning of the mirror with this again being interpreted in light of the Specification on page 8 describing something “can be tuned” if it can be “adjusted, activated, deactivated, switched (ON or OFF), and/or synchronized with the image source, etc”;
thus see Chaum paragraphs 0013-0020 teaching that “beams are launched at redirectors” and “beams incident on a redirector are accordingly directed into the pupil of the eye” such that “the positioning and orientation of the redirectors and the angles at which light is launched at them may allow them to provide a complete range of angles into the pupil of the eye” where the “redirectors are supported…by an eyeglasses lens” and the “projected image may be launched from the same side of the lens as the eye and redirected back into the eye, while light from the environment can be seen as usual” and in some embodiments “the redirectors are diffractive and positioned between the projector and the eye, such as in the case of a viewfinder or eyepiece” such that these redirectors are a see-through tunable diffractive mirror with light projected onto the redirectors in front of the eye of the wearer of the user in the lens such that they function as a mirror reflecting or redirecting light which is tunable as the redirectors may be adapted or adjusted such that light launched at them reflects light dynamically to various portions of the eye with light in a certain form and controlled to reflect from the mirror to specific portions of the eye with the redirector also described as “diffractive” and see-through as the user can see light from the environment as usual as noted above
see further paragraphs 0685-0697 teaching “image system 1700” functioning as a controller configured to tune the mirror with a “light controller 1760” which “may perform the scanning by taking the frame buffer and, for each pixel of data, directing the corresponding beam of light towards the appropriate redirector” and a controller “can adjust the focus of the image data to make it appear to be at a certain distance from the user” such that the mirror is tuned by the controller to tune and adjust the use of the mirror and synchronize it’s use with the image source projector 120; Chaum further details synchronizing the projector with the mirror and tuning the mirror with the image source in paragraphs 0698-0715 such that for a given image and eye position the image source and redirectors are tuned to display the proper visualized image to the user from the project);
wherein the image source (IS) is configured for see Chaum, paragraphs 0558-0560 and figure 1 showing projector 120 which is an image source configured for emission of a light beam towards the mirror or proximal optic as explained above where light beams come from the various light sources suitable for use as described in paragraphs 0566-0570;
see also Chaum,  paragraphs 0013-0020 describing that “beams” are “launched” at “redirectors” thus emitting light toward a redirector as this light ultimately reaches the eye through these redirectors in the proximal optic as explained above and as described in paragraphs 0539-0545 a “projector may launch beams of light through an ‘exit window’ that are directed towards a collection of redirectors” and the “configuration of the proximal optic with respect to the projector and eye allows at least a portion of the redirected light to enter the eye”), wherein the emitted light beam is reflected onto said mirror (M) (see Chaum, supra, teaching the emitted light above onto the mirror with paragraphs 0567-0592 and figure 2 showing that the emitted light beam is “reflected onto the mirror” from various reflective components (such as mirrors 74, 78, 154, 156 among others as depicted in the figure) in the projector to reach the exit windows which are then fed to the redirectors on the proximal optic) and thereby is directed towards said eye of the wearer (see Chaum, paragraphs 0556-0565 and figure 1 where light from the “proximal optic 116” and its associated components functioning as the mirror “redirects light from the projector 120 toward they eye” of the wearer thus directing light towards the eye of the wearer), so as to cause visualization of a computer-generated image by the wearer (see Chaum, supra, where the arranged components function “so that the projected image may be superimposed with a view of the actual surroundings” where this “projected image” is a computer-generated image visualized by the wearer from the light directed towards the eye from the proximal optic; 
see also Chaum, paragraphs 0685-0697 teaching the image source providing computer-generated images visualized through the above described elements in a field of view of the user defined through the tunable mirror described above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2017/0299869
        2 US PGPUB No. 2010/0149073